Citation Nr: 1515960	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  08-27 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the right knee.

2.  Entitlement to a rating in excess of 40 percent for sacroiliac joint arthrosis and lumbar spondylosis, residuals of a back injury.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) for the period prior to December 21, 2009.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a left elbow disability.

6.  Entitlement to service connection for a right elbow disability.

7.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active duty service from November 1980 to November 1983 and from July 1986 to October 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which, in pertinent part, denied the Veteran's request to reopen a claim for service connection for a right knee injury and increased the rating for the lumbar spine disability to 20 percent disabling, effective August 29, 2007. 

In a July 2008 rating decision, the RO granted the Veteran's request to reopen a claim for service connection for a right knee disorder.  This claim for service connection was then granted, and initial ratings of 20 percent for right knee degenerative joint disease and 10 percent for right knee instability were assigned, effective September 7, 2007.  In addition, the RO also increased the rating for the lumbar spine disability to 40 percent disabling, effective August 29, 2007.  

An April 2013 Board decision denied entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the right knee and entitlement to an initial rating in excess of 10 percent for instability of the right knee.  The issues of entitlement to a rating in excess of 40 percent for sacroiliac joint arthrosis and lumbar spondylosis, residuals of a back injury and entitlement to TDIU were remanded for additional development.  The Veteran appealed only the initial 20 percent rating for degenerative joint disease of the right knee to the United States Court of Appeals for Veterans Claims (Court), which remanded the issue in November 2013 for further development. 

In August 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination.  The action specified in the August 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

A May 2014 rating decision denied entitlement to service connection for a left shoulder disability, a left elbow disability, a right elbow disability, and hypertension.  The Veteran filed a timely notice of disagreement.  

A November 2014 decision granted entitlement to limitation of flexion of the right knee, effective September 25, 2013.  

All of the issues except entitlement to an initial rating in excess of 20 percent for right knee degenerative arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1. The Veteran's service-connected right knee degenerative joint disease causes painful and limited motion, but does not result in ankylosis; recurrent subluxation; dislocated semilunar cartilage; extension limited to 15 degrees or greater; impairment of the tibia and fibula; or genu recurvatum.

2.  The Veteran's service-connected right knee degenerative joint disease causes painful and limited motion, such that he cannot bend his knee during flare-ups.


CONCLUSION OF LAW

1.  The criteria for entitlement to an initial rating in excess of 20 percent for right knee degenerative joint disease extension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2014).

2.  The criteria for entitlement to an initial rating of 30 percent for right knee degenerative joint disease flexion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

At issue on appeal is entitlement to an initial disability evaluation in excess of 20 percent for degenerative joint disease of the right knee.  Entitlement to this disability was granted effective September 7, 2007 and the condition was rated under Diagnostic Code 5261, which rates limitation of extension of the knee.  The Board notes that the Veteran is also assigned separate disability ratings for instability of the right knee, rated as 10 percent disabling under Diagnostic Code 5257, and limitation of flexion of the right knee, rated as 10 percent disabling under Diagnostic Code 5260.  However, the instability rating is not on appeal as it was expressly abandoned when the knee was appealed to the Court of Appeals for Veterans Claims.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a (2014).  A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  38 C.F.R. § 4.71, Plate II (2014).  

Under Diagnostic Code 5261, a non-compensable disability rating is assigned for extension limited to 5 degrees, a 10 percent disability rating is assigned for extension limited to 10 degrees, a 20 percent disability rating is assigned for extension limited to 15 degrees, and a 30 percent disability rating is assigned for extension limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).  

Additionally, under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran contends that the severity of his right knee disability warrants a 100 percent rating.

A March 2008 VA treatment note records the Veteran's report that his right knee "sometimes" gives way, especially when climbing stairs.

A June 2008 VA orthopedic examination noted the Veteran's complaints of knee pain, instability and periodic swelling.  He reported unpredictable flare-ups which last up to one hour and which are characterized by increased pain and an inability to bend the knee.  He also wore an elastic brace on his knee.  Physical examination revealed a moderate degree of bony swelling but no pain on patellar compression.  Extension lacked 15 degrees with end of range pain, while flexion was to 130 degrees without pain.  Range of motion was not additionally limited following repetitive use and there was a minimal degree of crepitus on full extension.  The knee was found to be stable on Lachman and Drawer testing but showed laxity on varus and valgus stress testing while McMurray test was "normal."  The examiner noted that a July 2003 X-ray had demonstrated mild degenerative joint disease.  

In a December 2008, the Veteran reported to his VA treatment providers that his knee frequently gave way.  He was fitted for a knee sleeve in January 2009.

A January 2009 VA treatment note reflected the Veteran's complaints of right knee pain that was exacerbated with ambulation, as well as complaints of giving way.  He rated his pain as "6/10" and reported crepitus.  Physical examination found the collateral ligaments and the anterior cruciate ligament (ACL) to be stable while McMurray's test was found to be negative.  In addition, positive patellar apprehension along with crepitus on passive range of motion were found.  

A February 2009 VA right knee Magnetic Resonance Imaging (MRI) scan revealed a mild degree of degenerative joint disease which was most pronounced at the patellofemoral joint as well as thickening of the medial collateral ligament.

A September 2010 private treatment note reflected the Veteran's reports of right knee pain with any kind of shifting or twisting.  He also complained of giving way.  Physical examination revealed some tenderness along the joint lines that was worsened with McMurray's testing.  There was no significant swelling, erythema, ecchymosis or varus/valgus instability found on examination.  

An October 2010 private treatment note indicated that there was medial tenderness with no instability present in the Veteran's right knee.  Flexion was measured to be to 120 degrees while extension was "full."

A May 2011 VA treatment note indicated that there was medial tenderness with no instability in the Veteran's right knee.  Flexion was measured to be to 120 degrees and extension was to zero degrees. 

In September 2013, the Veteran was afforded VA examination of his right knee.  The Veteran described right knee pain that flares with excessive use.  He reported using a brace and crutch for assistance.  Range of motion of the knee was from 5 degrees extension to 90 degrees flexion, with pain at 85 degrees.  There was no additional loss of motion following repetitive testing.  The Veteran experienced tenderness to palpation of the right knee and slight medial-lateral instability, but had full muscle strength.  There was no recurrent patellar subluxation or dislocation.  The examiner stated that the Veteran was unable to stand for extended periods of time due to right knee pain, which would prevent manual labor, but would not preclude sedentary employment.  

In October 2014, the Veteran was afforded another VA examination of his right knee.  At that time, the Veteran complained of constant pain, aggravated by climbing stairs and prolonged standing and walking, as well as instability/giving way.  He reported using a standard cane for assistance with ambulation.  Other treatment included naproxen, Tylenol, and bracing.  He described flare-ups of intense pain lasting one to ten minutes during which he is unable to bend his leg or walk which occur five or six times a month.  The examiner noted that the Veteran could experience further limitation of functional ability during his flare-ups, but that it was impossible to determine how much without resorting to speculation.  

On examination, the Veteran had range of motion from 0 degrees extension to 90 degrees flexion, with pain beginning at 70 degrees.  There was no additional limitation of motion following repetitive testing.  The Veteran experienced tenderness to palpation of the right knee and muscle strength on knee flexion and extension was 4/5.  Visible muscle atrophy of the right quadriceps was observed.  There was no objective evidence of joint instability or recurrent patellar subluxation or dislocation.  

Based on all the above evidence, the Board finds that a disability evaluation in excess of 20 percent for extension is not warranted for the Veteran's degenerative joint disease for any period on appeal.  

There is no evidence that at any time during the period on appeal, the Veteran had extension limited to greater than 15 degrees.  Indeed, with the exception of the Veteran's June 2008 VA examination, the Veteran's extension has not been limited to even a compensable degree under Diagnostic Code 5261 during the period on appeal.  Thus, despite the Veteran's assertions that his disability is not adequately compensated, the objective evidence of record suggests that the Veteran may actually be overcompensated for his disability.  Additionally, while objective evidence of painful motion was observed, there was no additional limitation of motion found on repetitive testing at any of the Veteran's VA examinations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra; Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (pain that resulted in additional functional impairment may warrant a higher rating).  

The Board has also considered whether a higher disability evaluation is warranted based on the Veteran's reports of flare-ups in the severity of his symptoms.  The Veterans has reported that he experiences flare-ups characterized by increased pain and an inability to bend his knee.  At his June 2008 VA examination, he described these flare-ups as "unpredictable" and lasting up to an hour.  At his October 2014 VA examination, he reported that his flare-ups occur five or six times a month and last from one to ten minutes.  Given the nature of these flare-ups and inability to bend the knee, the Board finds that the Veteran warrants an additional 30 percent rating for flexion.  See Dorland's Illustrated Medical Dictionary 717 (32nd Ed. 2012) (defining "flexion" as the "the act of bending or condition of being bent").

However, the Board has also considered whether the Veteran could be afforded a higher disability evaluation under another diagnostic code.  As noted above, the Veteran has been assigned a separate 20 percent disability evaluation for limitation of extension, a 30 percent evaluation under Diagnostic Code 5260 and a 10 percent rating for instability under Diagnostic Code 5257, which is not on appeal.  

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint will be rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).  Under Diagnostic Code 5259, symptomatic removal of the semilunar cartilage, a maximum schedular evaluation of 10 percent is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).  These diagnostic codes are not applicable in this case because the Veteran does not have dislocated or removed semilunar cartilage.  

Under Diagnostic Code 5262, malunion of the tibia and fibula with slight knee or ankle disability will be assigned a 10 percent disability rating and malunion of the tibia and fibula with moderate knee or ankle disability will be assigned a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).  In this case, there is no evidence that the Veteran has malunion of the tibia and fibula and therefore this diagnostic code does not apply.  

Diagnostic Code 5263 pertains to genu recurvatum, which the Veteran does not have.  Therefore it is not applicable in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5263 (2014).

The clinical evidence has generally demonstrated that the Veteran retained a significant amount of right knee motion, except for bending during flare-ups and the examination and treatment records have consistently been negative for ankylosis.  See Dinsay v. Brown, 9 Vet. App. 79, 81(1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  A higher rating based upon ankylosis is therefore not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5256.

The Board has considered whether the Veteran's knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The Veteran's service-connected knee disability is manifested by symptoms of chronic pain, stiffness, fatigue, decreased motion, tenderness and unsteadiness, which prevents him from prolonged sitting, standing and walking.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity under Diagnostic Codes 5256-5263.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.4; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected knee disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is not required.  See Thun, supra.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, SSA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  Therefore, these examinations are adequate for rating purposes.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to an initial rating in excess of 20 percent for degenerative joint disease for extension of the right knee is denied.

Entitlement to an initial rating of 30 percent for degenerative joint disease for flexion of the right knee is granted.

REMAND

The Veteran is seeking entitlement to a rating in excess of 40 percent for sacroiliac joint arthrosis and lumbar spondylosis, residuals of a back injury and entitlement to a total rating based upon individual unemployability (TDIU) for the period prior to December 21, 2009.  The Board remanded these issues in an April 2013 decision for additional development, to include obtaining additional medical records and a VA medical opinion.  After this development was complete, the RO was instructed to readjudicate the claims.  While the RO conducted the requested development, these claims were never reajudicated or returned to the Board.  The Veteran is entitled to substantial compliance with the terms of the Board's Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board is remanding these claims for reajudication by the RO and issuance of a supplemental statement of the case (SSOC).  

Additionally, in May 2014, the RO denied entitlement to service connection for a left shoulder disability, a left elbow disability, a right elbow disability, and hypertension.  The Veteran submitted a timely notice of appeal in June 2014, but no statement of the case has been issued.  Accordingly, the Board is required to remand these issues to the RO for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO issues a statement of the case, then if, and only if, the claimant timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information, these issues may be returned to the Board for adjudication.

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a statement of the case for the issues of entitlement to service connection for a left shoulder disability, a left elbow disability, a right elbow disability, and hypertension.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO issues a statement of the case, then if, and only if, the claimant timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information, these issues may be returned to the Board for adjudication.

2. Readjudicate the Veteran's claims for entitlement to a rating in excess of 40 percent for sacroiliac joint arthrosis and lumbar spondylosis, residuals of a back injury and entitlement to a total rating based upon individual unemployability (TDIU) for the period prior to December 21, 2009.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


